TOWNSEND, Circuit Judge.
The merchandise in question consists of .wide braids or plaits, fastened together so as to form rectangular strips about 18 inches in width by 36 inches in length, which are suitable for making or ornamenting hats. They were assessed as hats partly manufactured, at 35 per cent, ad valorem, under the provisions of Act July 24, 1897, c. 11, § 1, Schedule N, par. 409, 30 Stat. 189 [U. S. Comp. St. 1901, p. 1673]. The importer claims that they are only liable to duty at 20 per cent, ad valorem, under the provisions of said paragraph, as “braids, plaits, * * * composed wholly of straw, chip, * * * suitable for making or ornamenting hats,” etc. It appears from the testimony before the board that the article as thus imported is known commercially as “plaits” or ‘(wide braids.” The board, however, held that the articles were plateaux, and therefore within the decision in U. S. v. Bacharach, 92 Fed. 990, 35 C. C. A. 139. Plateaux, however, are sewed in an oval form, in the shape of a hat, while this merchandise consists of rectangular shapes. In its present condition it does not necessarily constitute a hat partly manufactured, except in the same sense that the individual braids, of which it is composed, might be so considered.
The board seems to' have reached its conclusion upon an erroneous view as to the effect of certain cotton threads, which, according to the testimony, are only used for temporarily tying the ends of the braids to prevent them from unraveling. It is thought that the merchandise should have been assessed as braids or plaits composed wholly of straw, etc., and suitable for making or ornamenting hats, rather than as hats partly manufactured.
The decision of the Board of General Appraisers is reversed.